NO. 12-17-00266-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: ALLSTATE FIRE &                                    §


CASUALTY INSURANCE COMPANY,                               §    ORIGINAL PROCEEDING


RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Allstate Fire and Casualty Insurance Company filed an original mandamus proceeding
complaining of the trial court’s May 24, 2017 order compelling discovery related to severed and
abated claims arising from uninsured/underinsured motorist insurance coverage and July 26
order denying Allstate’s motion for reconsideration. On November 8, 2017, this Court
conditionally granted Allstate’s petition and directed Respondent to vacate his May 24, 2017
order granting Margarita Galaz’s second motion to compel and its July 26 order denying
Allstate’s motion for reconsideration and ordering payment of Galaz’s attorney’s fees incurred as
a result of Allstate’s motion. By an order signed on November 9, Respondent has complied with
this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss
Allstate’s petition for writ of mandamus as moot.
Opinion delivered November 30, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       NOVEMBER 30, 2017

                                       NO. 12-17-00266-CV



              ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
                                  Relator
                                    V.

                                    HON. JEFF FLETCHER,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Allstate Fire & Casualty Insurance Company; who is the relator in Cause No. DC-2016-346,
pending on the docket of the 402nd Judicial District Court of Wood County, Texas. Said petition
for writ of mandamus having been filed herein on August 29, 2017, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    2